MEMORANDUM **
We have jurisdiction to review the district court’s order denying summary judgment based on qualified immunity.1 We assume for purposes of decision, without deciding, that Grays’ version of the material facts is true.2 Even so, it would not have been clear to a reasonable officer in Anselmi’s situation that her conduct violated the Eighth Amendment,3 i.e., that she used more than “de minimis ... physical force” or “force ... of a sort repugnant to the conscience of mankind.” 4 Anselmi is therefore entitled to summary judgment based on qualified immunity.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Jeffers v. Gomez, 267 F.3d 895, 903 (9th Cir.2001).


. Id.


. See Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 2156, 150 L.Ed.2d 272 (2001).


. Hudson v. McMillian, 503 U.S. 1, 10, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992) (internal quotation marks omitted).